Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pending claims 1, 2, 5 and 8-10 are allowed.
Following are the examiner's reasons for allowance: 
The prior art of  Luciw (5,625,814) in view of Kiuchi (5,644,740) was demonstrated to have taught or suggested several of the features found in independent claim 1.  (See previous office action mailed 06/07/2021).
Applicants have addressed the concerns raised in the previous office related to the lack of clarity and broad language of the claims.  The prior art of record, either alone or in combination, fails to teach each and every element of amended independent claim 1.  The claims are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or 
/WILLIAM NEALON/Primary Examiner, Art Unit 2643